As filed with the Securities and Exchange Commission on January 20, 2010 Registration No. 333-160147 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 AMENDMENT NO. 2 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 eMagin Corporation (Name of small business issuer in its charter) Delaware 3679 56-1764501 (State or other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Incorporation or Organization) Classification Code Number) Identification No.) 3006 Northup Way, Suite 103, Bellevue, WA98004 (425)-284-5200 (Address and telephone number of principal executive offices and principal place of business) Andrew G.
